Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 08/23/2021, Applicant amended Claims 1, 11 and 19; and argued against all rejections previously set forth in the Office Action dated 05/21/2021.
Accordingly, Claims 1 and 3 – 20 remain pending for examination.

Status of the Claims
Claims 1 and 3 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wical et al. (US 2015/0227962) (hereinafter, Wical) in view of Seifert et al. (US 2012/0331128) (hereinafter, Seifert) in further view of Ding et al. (US 2019/0236306) (hereinafter, Ding).
Regarding Claim 1, Wical teaches a method (See Wical’s Abstract) comprising: 
determining a plurality of epochs from a timeline of an experiment, (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing module 33, may present the versions with “stickiness” in which the same unique user is presented with the same version during multiple visits to the site during the testing period. Wical in par 0030, further teaches that the function parameter n represents the total number of unique visitors that came to the site during a time period TP);
calculating, by a processing device, first and second mean values corresponding to a baseline of the experiment and a variation of the experiment for each epoch, respectively (Wical in par 0023, teaches that for example, web designers may have developed a new version (e.g., Version B) of the e-commerce site which includes new functionality, a new color scheme, a new layout, and/or some other change in comparison to the existing version (e.g., version A) of the site. Wical in par 0026, further teaches that the A/B testing module 33 at 140 may compute metrics for the versions in an attempt to determine which version has the better performance. For example, the A/B testing module 33 computes an average value per unique visitor metric for each version. However, other metric may be computed based on the goal of the A/B test and desired characteristics of the version under test. Wical par 0028 - 0030, further teaches that the A/B testing module 33 may compare the versions based on an average value per unique visitor confidence interval (auvv_ci). To this end, the A/B ; 
determining, for each epoch, a difference between the first mean value and the second mean value to generate a plurality of differences (Wical in par 0022, further teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0032, further teaches that the average customer confidence interval (acv_ci) function uses the standard confidence interval for the mean of the normal distribution with unknown variance. Wical in par 0040 - 0041 and Fig. 5, further teaches that the A/B testing module 33 at 170 may further generate and present results of the A/B test. In particular, the A/B testing module may generate and present the results in a manner similar to that shown in figure 5. In particular, the A/B testing module 33 may present the results as a webpage transferred to a computing device 20 via network 40 for display by such computing device 20. However, the presentation may take other forms such as a printed 
 calculating, by the processing device, a weighted sum of the plurality of differences to generate a final difference in mean values (Wical in par 0028, teaches that the A/B testing module 33 may compare the versions based on an average per unique visitor confidence interval (auvv_ci). To this end, the A/B testing module 33 may compute an average value per unique visitor confidence interval based on auvv_ci function of Listing 1. In particular, the auvv_ci function multiples the two minimums of the two intervals and the two maximums of the two intervals to obtain the confidence interval for the average value per unique visitor. Wical in par 0030, further teaches that the function parameter n represents the total number of unique visitors that came to the site during a time period TD. Wical in par 0052, further teaches that the function of figures 7A – 7D calculates the confidence interval through Bayesian updates of flat priors for the conversion rate and the average customer value. The function then combines the two using a Mellin transform and numerically finds a central interval at the desire confidence level);
However, Wical does not specifically disclose that “wherein each of the plurality of epochs corresponds to a constant traffic allocation and at least two of the plurality of epochs have a different constant traffic allocation”
Seifert teaches a method and a system for managing a website. A website administrator initially performs changes to content of the website. Then the traffic to the website is analyzed, including obtaining information regarding value generated for the website owner by the traffic, and the impact on the value generated for the website owner by the traffic, due to the performed changes, is evaluated (See Seifert’s Abstract).
Seifert in par 0083 – 0094, and Fig. 4 and 5, show ordered tree data structure 23, 24, in the form of Trees, illustrating behaviors, as well as value generated for the website owners during a plurality of visits to a website. In fig. 4 100,00 visitor have been allowed to visit the website. After the 100,000 visitors had visited the website and the ordered tree data structure of Fig. 4 had been built, a website administrator performed changes to the content of the product page. Then 100,000 further visitors were allowed to visit the webs, and this traffic was analyzed. Based on the analysis, the ordered tree data structure 24 of Fig. 5 was built. Comparing the ordered tree data structure 23 of fig 4 and the ordered tree data structure 24 of figure 5, it is clear that the number of visitors following the most efficient path, has decreased significantly after the changes to the content. Accordingly, the changes cause visitors to be diverted away from the most efficient and valuable path toward less valuable path.
Accordingly, Seifert discloses at least two period of tie in which a website was analyzed and each analysis comprised a constant traffic allocation , wherein the traffic constant allocation is different for each period of time. The first time period been defined by 100,000 visitors and the second time period been defined by 200,000 visitors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Seifert with the teachings as in Wical in order to define the time period as disclosed in Seifert. The motivation for doing so would have been to perform a test that reveal whether or not performing the changes to the content of the website decreases value generated for the website owners (See Seifert’s par 0030).
However, Wical in view of Seifert does not specifically disclose modifying the experiment based on the final difference in mean values.  
Ding in par 0004, teaches remotely analyzing testing results that are based on data obtained from client devices in accordance with local differential privacy (LDP) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Ding with the teachings as in Wical and Seifert in order to use the results obtained from Wical as disclosed in Ding. The motivation for doing so would have been to perform a modification to the experiment in order to obtain better result from the experiment (See Ding’s par 0071 and 0096). 

Regarding Claim 3, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
 wherein the traffic allocation corresponds to a website or an application (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing module 33, may present the versions with “stickiness” in which the same unique user is presented with the same version during multiple visits to the site during the testing period).

Regarding Claim 4, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
wherein the weighted sum is weighted in proportion to a number of visitors in each of the plurality of epochs (Wical in par 0028, teaches that the A/B testing module 33 may compare the versions based on an average per unique visitor confidence interval (auvv_ci). To this end, the A/B testing module 33 may compute an average value per unique visitor confidence interval based on auvv_ci function of Listing 1. In particular, the auvv_ci function multiples the two minimums of the two intervals and the two maximums of the two intervals to obtain the confidence interval for the average value per unique visitor. Wical in par 0030, further teaches that the function parameter n represents the total number of unique visitors that came to the site during a time period TD).  

Regarding Claim 5, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
further comprising determining the plurality of epochs in response to detecting time variations over the timeline and a change to a traffic allocation of the experiment (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing module 33, may present the versions with “stickiness” in which the same unique user is presented with the same version during multiple visits to the site during the testing period. Wical in par 0030, further teaches that the function parameter n represents the total number of unique visitors that came to the site during a time period TD).

Regarding Claim 6, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
providing the final difference in mean values to a statistical test (Wical in par 0052, further teaches that the function of figures 7A – 7D calculates the confidence interval through Bayesian updates of flat priors for the conversion rate and the average customer value. The function then combines the two using a Mellin transform and numerically finds a central interval at the desire confidence level).

Regarding Claim 7, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 6. Ding further teaches:
wherein the statistical test is a t-test (Ding in par 0022, further teaches that an A/B test split is a method of comparing two versions of a software application, webpage, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Ding with the teachings as in Wical and Seifert in order to use the results obtained from Wical as disclosed in Ding. The motivation for doing so would have been to perform a modification to the experiment in order to obtain better result from the experiment (See Ding’s par 0071 and 0096). 

Regarding Claim 8, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 7. Ding further teaches: 
wherein the statistical test is a sequential test (Ding in par 0056 – 0057, teaches that transformation-based data analyzer 116 performs a statistical t-test at a significance level alpha (α). Transformation-based data analyzer 116 performs a Z-test in lieu of a t-test if population follow Normal Distributions. The upper bound on the type-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Ding with the teachings as in Wical and Seifert in order to use the results obtained from Wical as disclosed in Ding. The motivation for doing so would have been to perform a modification to the experiment in order to obtain better result from the experiment (See Ding’s par 0071 and 0096). 

Regarding Claim 9, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 3. Wical further teaches:
wherein the website or application is undergoing an A/B test (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing module 33, may present the versions with “stickiness” in which the same unique user is presented with the same version during multiple visits to the site during the testing period).

Regarding Claim 10, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
further comprising: determining that a threshold number of visitors was not reached during a first epoch of the plurality of epochs; and in response to the determining, combining the first epoch with a second epoch (Wical in par 0038 – 0039, further teaches that besides determining the probability of Version B outperforming Version A, the A/B testing module 33 at 160 may further estimate how much longer the A/B test likely needs to run before enough data is collected to ascertain that the likelihood, that one version outperforms the other version, satisfies a certain threshold or target probability. The A/B testing module may make such a determination via the time left function shown in Listing 5. Where t represents the time period, a.n and b.n represent the number of unique visitors sent to Version A and Version B during the time period. The function parameter threshold represents the desired probability that one version outperforms the other version. The return value of the time_left function represents an estimate of the number of additional time units until the threshold probability is achieved).

Regarding Claim 11, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 1. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 1.

Regarding Claim 12, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 3. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 3.

Regarding Claim 13, Wical in view Seifert and in further view of Ding teaches the limitations contained in parent Claim 11. Wical further teaches:
wherein each of the plurality of epochs is approximately one hour (Wical in par 0039, further teaches that the function parameter t may be expressed using a desired granularity such as, for example, weeks, days, hours, etc.).  

Regarding Claim 14, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 4. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 4.

Regarding Claim 15, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 5. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 5.

Regarding Claim 16, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the 

Regarding Claim 17, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 9. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 9.

Regarding Claim 18, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 10. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 10.

Regarding Claim 19, this Claim merely recites a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform instructions as similarly disclose in Claim 1. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 1.

Regarding Claim 20, this Claim merely recites a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform instructions as similarly disclose in Claim 5. Accordingly, Wical in view Seifert and in further view of Ding discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 5.

Response to Arguments
Applicant’s arguments, see Remarks page 1, filed 08/23/2021, with respect to the rejection(s) of claim(s) 1 and 3 – 20 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wical, Seifert and Ding.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176